Citation Nr: 9905358	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-39 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a request for waiver of recovery of a $2,964 debt was 
filed in a timely manner.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1945 to 
July 1956.

This appeal arises from a March 1995 decision rendered by the 
Committee on Waivers and Compromises of the New Orleans, 
Louisiana Regional Office (RO). By this decision, the 
Committee denied the appellant's request for waiver of 
recovery of a $2,964 debt on the grounds that the appellant 
had failed to file such request for waiver within 180 days 
after the date he was notified of his indebtedness.  In this 
regard, the Committee noted that, although the appellant had 
been issued notice of his indebtedness in September 1992, he 
had failed to submit a request for waiver until October 1993.  

The Board remanded the appellant's claim to the RO for 
additional development in a February 1998 decision.  
Additional development was completed, and the claim has been 
returned to the Board for further adjudication.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim has been developed.

2.  The appellant was notified of an overpayment in September 
1992; and his request for waiver was not received until 
October 1993.

3.  The appellant's request for waiver was not submitted 
within 180 days after his receipt of notification of such 
indebtedness.


CONCLUSION OF LAW

The appellant's request for waiver of his indebtedness was 
not filed in a timely manner, and consideration of such 
request is, therefore, precluded. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  As to another preliminary matter, the appellant has 
not indicated that there exists any record of probative value 
that is available and that has not already been included in 
the claims folder.  Accordingly, the Board finds that all 
relevant evidence has been properly developed and that the 
duty to assist the appellant in developing pertinent facts, 
as set forth in 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Before proceeding to discuss the merits of this appeal, the 
Board will first briefly discuss those laws and regulations 
that govern claims concerning the timeliness of requests for 
waiver of indebtedness.  In this regard, the Board notes that 
38 U.S.C.A. § 5302(a) provides that a debt will be waived if 
recovery of such debt would be against equity and good 
conscience, so long as "...an application for relief is made 
within 180 days from the date of notification of the 
indebtedness...or within such longer period as...is 
reasonable in a case in which the payee demonstrates ...that 
such notification was not actually received by such payee 
within a reasonable period after such date...."  Similarly, 
the Code of Federal Regulations, at 38 C.F.R. § 1.963(b)(2) 
(1998), provides that, generally, where a notice of 
indebtedness is issued on or after April 1, 1983, "...[a] 
request for waiver of [such] an indebtedness shall only be 
considered...if made within 180 days following the date [that 
the] notice of indebtedness [was] issued."  If, however, an 
individual requesting waiver "demonstrat[es]...that, as a 
result of an error by either the Department of Veterans 
Affairs or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in his or her receipt of the notification of indebtedness 
beyond the time customarily required for mailing..., the 180 
day period may be extended." In such exceptional cases, 
"...the 180 day period [is to] be computed from the date of 
the requester's actual receipt of the notice of 
indebtedness." See Id.

The record reveals that the appellant was informed of his 
indebtedness, and of his appellate rights, by letter from the 
RO in September 1992.  It was not until October 1993, more 
than a year later, that the appellant submitted a request for 
waiver of his indebtedness.  Because the appellant failed to 
submit his request for waiver until well after the 180-day 
time limit had expired, such request may be deemed timely 
only if it can be demonstrated (1) that there was a delay in 
the veteran's receipt of the notice of indebtedness and (2) 
that any such delay resulted from VA or postal error or from 
other circumstances beyond the appellant's control.  The 
appellant, however, has offered no indication that there was 
any delay in his receipt of the notice of indebtedness, which 
VA appears to have mailed to him on September 18, 1992.  The 
notice also appears to have been mailed to the address of 
record, and, in view of the presumption of administrative 
regularity, it must be concluded that the notice was timely 
received as there is no evidence to the contrary.  Given the 
lack of any indication of delay in the receipt of his notice 
of indebtedness (as caused by VA error, postal error, or 
otherwise), the Board is left to surmise that the appellant 
did, in fact, receive notice of his indebtedness in September 
1992.  

The evidence in this case also clearly shows that the 
veteran's request for a wavier was received well in excess of 
the 180 day time limit allowed for filing of such a request.  
The notification was sent to him in September 1992 and he did 
not file a request for waiver until October 1993.  He 
contends that this delay should be forgiven because he 
submitted a timely request to a "service officer[s]" while 
hospitalized, but that the service officer[s] neglected to 
forward his request to VARO.  However, the Board finds his 
argument to be without merit.  The possible "service 
officer[s]" to whom the veteran claims to have entrusted his 
request for waiver denied ever receiving such a request.  
And, again, there is no evidence of any delay in his receipt 
of the notice of indebtedness.  Accordingly, and because his 
request for waiver was not received until October 1993, such 
request must be deemed untimely.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963(b)(2) (1998).





	(CONTINUED ON NEXT PAGE)


ORDER

The appellant's request for waiver of recovery of his 
indebtedness is not deemed to have been filed in a timely 
manner, and consideration of such request is precluded.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

